DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 16 are allowable. The restriction requirement between Species I and II  as set forth in the Office action mailed on 01/12/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/12/2021 is withdrawn.  Claims 17 – 24, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim 9 is cancelled. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments are made to claims 1 and 9 via examiner’s amendment:
Claim 1 (amended), A cooking utensil comprising: a pan body provided with a first electromagnetism conductive loop and a first electric conductive heating strip, and the first electric conductive heating strip and the first electromagnetism conductive loop being connected to form a closed circuit; a cover body covering the pan body and being openable relative to the pan body, provided with a second electromagnetism conductive loop and a second electric conductive heating strip, and the second electric conductive heating strip and the second electromagnetism conductive loop being connected to form a closed circuit; and an induction coil, arranged between the first electromagnetism conductive loop and the second electromagnetism conductive loop, and corresponding to the first electromagnetism conductive loop and the second electromagnetism conductive loop; wherein the induction coil is configured to be energized to generate induced electromotive forces in the first electromagnetism conductive loop and the second electromagnetism conductive loop, wherein the first electromagnetism conductive loop extends along a periphery of the pan body and forms a loop with an aperture, two ends of the first electric conductive heating strip are connected to two ends at the aperture of the first electromagnetism conductive loop respectively and located at an inner side of the first electromagnetism conductive loop, the second electromagnetism conductive loop extends along a periphery of the cover body and forms a loop with an aperture, two ends of the second electric conductive heating strip are connected to two ends at the aperture of the second electromagnetism conductive loop respectively and located at an inner side of the second electromagnetism conductive loop.
Claim 9 (cancelled).
Authorization for this examiner’s amendment was given in an interview with Attorney  Gray, Charles on 12/22/2021.
Allowable Subject Matter
Claims 1- 8 and 9 -24 are allowed.
the closest art of record Gulkanat that teaches a pan body and a cover body wherein the pan body and the cover body have their respective conductive plates that are multi-layered and where in the bottom layer is directly heatable by induction, failed to teach: a first electromagnetism conductive loop extends along a periphery of the pan body and forms a loop with an aperture, two ends of the first electric conductive heating strip are connected to two ends at the aperture of the first electromagnetism conductive loop respectively and located at an inner side of the first electromagnetism conductive loop, a second electromagnetism conductive loop extends along a periphery of the cover body and forms a loop with an aperture, two ends of the second electric conductive heating strip are connected to two ends at the aperture of the second electromagnetism conductive loop respectively and located at an inner side of the second electromagnetism conductive loop as claimed in the independent claim 1 now..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761